ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                       )
                                                  )
TMV, LLC DBA Triune Associates                    ) ASBCA No. 63094
                                                  )
Under Contract No. SPE600-16-D-4513               )

APPEARANCE FOR THE APPELLANT:                        Dennis C. Ehlers, Esq.
                                                      Asmar Schor McKenna PLLC
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     Alex M. Mayfield, Esq.
                                                      Trial Attorney
                                                      DLA Energy
                                                      Fort Belvoir, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: March 2, 2022



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63094, Appeal of TMV, LLC DBA
Triune Associates, rendered in conformance with the Board’s Charter.

       Dated: March 2, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals